Case: 20-1261    Document: 65    Page: 1   Filed: 02/10/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

      CATERPILLAR PAVING PRODUCTS INC.,
                   Appellant

                            v.

  WIRTGEN AMERICA, INC., JOSEPH VOGELE AG,
                 Appellees

   ANDREW HIRSHFELD, PERFORMING THE
    FUNCTIONS AND DUTIES OF THE UNDER
       SECRETARY OF COMMERCE FOR
 INTELLECTUAL PROPERTY AND DIRECTOR OF
 THE UNITED STATES PATENT AND TRADEMARK
                   OFFICE,
                   Intervenor
             ______________________

                        2020-1261
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 01200.
                  ______________________

                Decided: February 10, 2020
                 ______________________

    JOSHUA GOLDBERG, Finnegan, Henderson, Farabow,
 Garrett & Dunner, LLP, Washington, DC, argued for
Case: 20-1261    Document: 65     Page: 2    Filed: 02/10/2021




 2     CATERPILLAR PAVING PRODUCTS   v. WIRTGEN AMERICA, INC.



 appellant. Also represented by DANIEL CRAIG COOLEY,
 Fairfax, VA.

      TYLER DUTTON, Sterne Kessler Goldstein & Fox, PLLC,
 Washington, DC, argued for appellees. Also represented
 by DONALD BANOWIT, RALPH WILSON POWERS, III, JON
 WRIGHT; MARK ANDREW KILGORE, RYAN D. LEVY, SETH R.
 OGDEN, Patterson Intellectual Property Law, PC, Nash-
 ville, TN.

     MONICA BARNES LATEEF, Office of the Solicitor, United
 States Patent and Trademark Office, Alexandria, VA, for
 intervenor. Also represented by DANIEL KAZHDAN, THOMAS
 W. KRAUSE, FARHEENA YASMEEN RASHEED.
                  ______________________

     Before O’MALLEY, CLEVENGER, and TARANTO, Circuit
                         Judges.
 O’MALLEY, Circuit Judge.
     These parties have been involved in substantial litiga-
 tion in multiple forums. They own various patents on tech-
 nology relating to paving and milling machines. This
 appeal involves one of those many cases.
      Caterpillar Paving Products Inc. (“Caterpillar”) ap-
 peals from a final written decision of the Patent Trial and
 Appeal Board (“Board”). See Wirtgen Am., Inc v. Caterpil-
 lar Paving Prod. Inc., No. IPR2018-01200, 2019 WL
 6999868 (P.T.A.B. Nov. 13, 2019) (“Board Decision”). Fol-
 lowing inter partes review (“IPR”), the Board found chal-
 lenged original claims 1–6, 8, 9, and 12–17 of U.S. Patent
 No. 9,045,871 B2 (“’871 patent”) invalid as obvious pursu-
 ant to 35 U.S.C. § 103. The Board further denied Caterpil-
 lar’s motion to amend, finding proposed substitute claims
Case: 20-1261     Document: 65     Page: 3    Filed: 02/10/2021




 CATERPILLAR PAVING PRODUCTS    v. WIRTGEN AMERICA, INC.     3



 21–24, 26, 27, and 30–33 obvious. 1 Caterpillar appeals
 only the Board’s decision as to the proposed substitute
 claims. Because the Board applied an incorrect claim con-
 struction during its analysis of those claims, we vacate and
 remand.
                       I. BACKGROUND
                        A. ’871 Patent

      The ’871 patent, entitled “Paving Machine with Opera-
 tor Directed Saving and Recall of Machine Operating Pa-
 rameters,” discloses “a system for automatically
 performing one or more set-up functions for a screed as-
 sembly of a paving machine.” ’871 patent, col. 1, ll. 8–10.
 The patent explains that a paving machine’s screed assem-
 bly, located at the back of the machine, spreads and com-
 pacts paving material to form a mat of pavement. Id. at
 col. 2, ll. 50–53. The screed assembly is comprised of mul-
 tiple components that can be adjusted to meet the required
 parameters of a particular paving job—the width, thick-
 ness, and crown angle of newly laid paving material can all
 be fine-tuned. Id. at col. 1, ll. 27–32. The ’871 patent iden-
 tifies the sheer number of adjustable variables as present-
 ing a problem during setup in prior art machines.
 Manually setting every parameter was time consuming, la-
 bor intensive, and error prone. Id. at col. 1, ll. 33–40.

     As a solution to the difficulties of manually configuring
 a paving machine, the ’871 patent discloses a system and
 method for configuring the screed assembly using sensors
 and actuators to detect and store sets of parameters. The
 patent describes a “controller” configured to save sets of pa-
 rameters and capable of assigning different identifiers to



     1   The Board declined to consider proposed substitute
 claims 25, 28, 29, 34–36 for reasons not challenged on ap-
 peal.
Case: 20-1261      Document: 65     Page: 4     Filed: 02/10/2021




 4       CATERPILLAR PAVING PRODUCTS   v. WIRTGEN AMERICA, INC.



 each saved set in response to save commands issued by an
 operator via a user interface. Id. at col. 7, ll. 6–37. The
 patent describes a “first save command” to save a first set
 of parameters and a “second save command” to save a sec-
 ond set of parameters. Id. at col. 2, ll. 16–20.

      The ’871 patent explains that the saved parameter sets
 can be used during setup. This is done via a “recall com-
 mand” that causes the machine to automatically configure
 itself consistent with the saved variables. Id. at col. 8,
 ll. 23–26. If there are multiple sets of parameters saved,
 “the operator may recall the desired set of parameters us-
 ing the assigned identifier.” Id. at col. 8, ll. 26–28; see also
 id. at col. 9, ll. 14–16 (“If multiple sets of parameters are
 stored in memory, the operator can recall the desired set of
 parameters using the respective identifier.”).
                          B. Prior Art
     Though the Board considered several pieces of prior art
 during the IPR, only a single reference, Panoushek, 2 is at
 issue on appeal. Panoushek discloses saving and recalling
 parameters during the operation of a component of an ag-
 ricultural combine known as a “header.” Headers are con-
 figurable to various heights and positions.
      Panoushek describes three operator inputs: a first op-
 erator input 50, a second operator input 52 (resume switch
 52); and a third operator input 54. The first operator input
 50 allows the operator to manually control the header. The
 third operator input 54 allows the operator to store two sets
 of position settings—“set 1” and “set 2.” The second opera-
 tor input 52—the resume switch—is “successively momen-
 tarily actuable for inputting successive input signals or




     2   Header     Height    Resume,      U.S.          Patent
 No. 6,871,483 B1 (issued March 29, 2005).
Case: 20-1261     Document: 65     Page: 5    Filed: 02/10/2021




 CATERPILLAR PAVING PRODUCTS    v. WIRTGEN AMERICA, INC.     5



 commands” to move the header between two stored sets of
 position settings. J.A. 1651, col. 5, ll. 13–14.
      Panoushek discloses a controller that assigns an iden-
 tifier to the stored sets of position settings—WORK SET 1
 for the values of set 1 and WORK SET 2 for the values of
 set 2. “Controller 42 is programmed to operate in an auto-
 matic state such that successive actuations of second oper-
 ator input 52 will serve as input commands or signals to
 automatically . . . move header 14 successively between
 two predetermined positions and modes . . . .” Id. at col. 6,
 ll. 21–27. Thus, the operator actuates the resume switch,
 causing the controller to use a toggling routine to deter-
 mine whether WORK SET 1 or WORK SET 2 parameters
 should be loaded.
                    C. Board Proceedings
      Wirtgen filed a petition seeking IPR of claims 1–6, 8, 9,
 and 12–17 of the ’871 patent on June 7, 2018. The Board
 issued an institution decision on November 14, 2018, insti-
 tuting on all claims and grounds. Caterpillar thereafter
 filed a response and a contingent motion to amend.
     Caterpillar’s motion to amend made numerous changes
 to the original claims. As amended, representative claim
 21 requires an “operator input device” and a “controller.”
 The “operator input device” is “configured to allow an oper-
 ator of the paving machine to enter a first save command,
 a second save command and a recall command.” J.A. 463.
 The “controller” is configured to save, in response to a first
 save command, a first set of configuration and operation
 parameters and to “assign a first unique identifier to a first
 set of parameters comprising the first set of configuration
 parameters and the first set of operation parameters.”
 J.A. 463–64 (underlining omitted). The claimed controller
 must do the same in response to a second save command.
 J.A. 464–65. And the controller must:
Case: 20-1261     Document: 65      Page: 6    Filed: 02/10/2021




 6    CATERPILLAR PAVING PRODUCTS      v. WIRTGEN AMERICA, INC.



     recall, using the first or second unique identifier,
     either one of the first set or second set of the con-
     figuration parameters and the corresponding re-
     spective first set or second set of the operation
     parameters from memory in response to the recall
     command . . . , wherein the recall command in-
     cludes the respective first or second unique identi-
     fier.
 J.A. 465 (underlining omitted; emphasis added).
     In its motion to amend, Caterpillar argued that its pro-
 posed substitute claims were patentable over the prior art.
 As relevant to this appeal, it contended:
     None of the cited prior art references disclose “re-
     call[ing], using the first or second unique identifier,
     either one of the first set or second set of the con-
     figuration parameters and the corresponding re-
     spective first set or second set of the operation
     parameters from memory in response to the recall
     command . . . , wherein the recall command in-
     cludes the respective first or second unique identi-
     fier,” as required by claim 21.
 J.A. 456 (first alteration in original).
     In response to Caterpillar’s motion to amend, Wirtgen
 contended that the substitute claims were obvious, lacked
 written description support, and were patent ineligible.
 Wirtgen argued that the prior art taught the “recall com-
 mand” limitation, because “Panoushek uses the unique
 identifiers WORK SET 1 and WORK SET 2 (and corre-
 sponding pointers / memory addresses) during recall.”
 J.A. 559.
      In reply, Caterpillar argued that Wirtgen failed to ar-
 ticulate how the alleged identifiers are included in the re-
 call command. It contended, “whether Panoushek uses any
 of these identifiers during recall has nothing to do with
 whether the recall command includes such identifiers. The
Case: 20-1261    Document: 65      Page: 7    Filed: 02/10/2021




 CATERPILLAR PAVING PRODUCTS   v. WIRTGEN AMERICA, INC.     7



 alleged recall command does not.” J.A. 605. Caterpillar
 argued that the signal that is sent from Panoushek’s re-
 sume switch 52 does not contain any identifiers. It argued
 that the resume switch 52 transmits only “successive input
 signals or commands” not different types of signals or com-
 mands. J.A. 606. This, it contended, means that activation
 of the resume switch 52 by the operator merely sent an in-
 struction to the control system 12 to recall stored parame-
 ters.
      Wirtgen, in sur-reply, responded that “initiating a re-
 call command that uses an identifier is precisely what the
 ’871 patent discloses.”        J.A. 649.     It contended,
 “Panoushek’s controller uses WORK SET 1 and WORK
 SET 2 (i.e., assigned identifiers) when an operator initiates
 the recall command by pressing a resume switch.
 Panoushek’s recall command includes an identifier because
 the controller uses an identifier when executing the recall
 command—just like the ’871 patent.” J.A. 650 (citation
 omitted). Wirtgen thus concluded that the identifier is part
 of the recall command, as contemplated by the specifica-
 tion. 3
     The Board held an Oral Hearing on July 30, 2019. It
 issued a Final Written Decision on the original and substi-
 tute claims on November 13, 2019.

     The Board found all challenged original claims obvious
 over the prior art. That decision is not challenged on ap-
 peal, though one aspect is potentially relevant to the


     3   Wirtgen also argued that the recall command limi-
 tation would have been obvious given a reference not at is-
 sue in this appeal, U.S. Patent Pub. No. 2009/0187979
 (“Sever”), and Caterpillar’s expert’s work as a graduate
 student. See J.A. 650–52. The Board did not reach those
 contentions and we decline to address them for the first
 time on appeal.
Case: 20-1261     Document: 65      Page: 8    Filed: 02/10/2021




 8    CATERPILLAR PAVING PRODUCTS     v. WIRTGEN AMERICA, INC.



 substitute claims. During the claim construction section of
 the Board’s decision, where the Board rejected Caterpillar’s
 contention that the original claims required identifiers, it
 noted that “[i]dentifiers are described in the context of their
 use by controller 66 as the mechanism for recalling data.”
 Board Decision, 2019 WL 6999868 at *5 (citing ’871 patent,
 col. 7, ll. 39–42).

      As to the proposed substitute claims, the Board began
 its analysis by concluding that Caterpillar had met the pro-
 cedural and statutory requirements for proposing substi-
 tute claims. This included a determination that, as the
 Board then understood the scope of the proposed claims,
 the proposed claims had written description support. Rel-
 evant to this appeal, the Board then considered Caterpil-
 lar’s argument that Panoushek’s alleged resume switch
 signal does not include unique identifiers. The Board ex-
 plained:
     Considering Patent Owner’s . . . contention that
     none of the prior art references teach use of the
     unique identifiers in the recall command, we also
     find Patent Owner’s assertions to be unconvincing.
     Although we agree with Patent Owner that
     Panoushek’s method requires successive actuation
     of resume switch 52, we do not see this requirement
     as nullifying the fact that Panoushek’s method uses
     the unique identifiers “WORK SET 1” and “WORK
     SET 2” to recall the saved parameters.

 Id. at *25 (emphases added). Given this finding, along with
 numerous other findings that are not contested on appeal,
 the Board found all proposed substitute claims obvious.

    Caterpillar timely appeals. We have jurisdiction pur-
 suant to 28 U.S.C. § 1295(a)(4)(A).
Case: 20-1261    Document: 65      Page: 9    Filed: 02/10/2021




 CATERPILLAR PAVING PRODUCTS   v. WIRTGEN AMERICA, INC.     9



                         II. ANALYSIS
     We review the Board’s factual findings for substantial
 evidence and the Board’s legal conclusions de novo. IPCom
 GmbH & Co. v. HTC Corp., 861 F.3d 1362, 1369 (Fed. Cir.
 2017). In the absence of subsidiary fact findings, we review
 the Board’s claim construction, a question of law, de novo.
 In re Cuozzo Speed Techs., LLC, 793 F.3d 1268, 1280 (Fed.
 Cir. 2015). Because the petition in this case was filed prior
 to November 13, 2018, the claims are given their broadest
 reasonable interpretation. 37 C.F.R. § 42.100(b) (2016); see
 also Cuozzo, 793 F.3d at 1279.
     Caterpillar argues that the Board failed to address its
 contention that, in the proposed claims, the claimed recall
 command “includes the respective first or second unique
 identifier.” As part of that contention, Caterpillar contends
 that the recall command is a command issued by the oper-
 ator and that the controller is responding to the recall com-
 mand upon receiving it, not issuing a recall command. And
 Caterpillar contends that substantial evidence does not
 support a finding that Panoushek meets the “recall com-
 mand” limitation when understood in this way. Wirtgen
 argues in response that substantial evidence supports the
 Board’s determination that Panoushek “uses” the unique
 identifiers as part of the process of recalling the saved pa-
 rameters, which Wirtgen contends is sufficient to render
 the substitute claims obvious.
     Though the parties frame their arguments as questions
 of substantial evidence or improper procedure, we disagree.
 It is clear after a review of the parties’ briefs and the
 Board’s decision that this case is about claim construction.
 That is, under the broadest reasonable interpretation of
 the proposed substitute claims, is mere “use” by a system
 sufficient to establish that the “recall command includes
 the respective first or second unique identifier?” We hold
 that it is not.
Case: 20-1261     Document: 65      Page: 10    Filed: 02/10/2021




 10   CATERPILLAR PAVING PRODUCTS      v. WIRTGEN AMERICA, INC.



      The claim construction issue presented by this appeal
 is resolved by the claims themselves. See Phillips v. AWH
 Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005) (en banc)
 (“[T]he context in which a term is used in the asserted
 claim can be highly instructive.”). Proposed substitute
 claim 21 requires “an operator input device configured to
 allow an operator of the paving machine to enter . . . a recall
 command.” J.A. 463 (emphasis added). The claim also
 states that “the controller” is “configured to . . . recall, us-
 ing the first or second unique identifier, either one of the
 first set or second set of the configuration parameters and
 the corresponding respective first set or second set of the
 operation parameters from memory in response to the recall
 command.” J.A. 463–65 (underlining omitted; emphases
 added). The claim further mandates “the recall command
 includes the respective first or second unique identifier.”
 J.A. 465 (underlining omitted).
      Thus, claim 21 differentiates between the recall com-
 mand and the functions of the controller. The operator en-
 ters the recall command, and the controller receives it: the
 controller takes the “recall” actions, i.e., summoning saved
 configuration and operation parameters, “in response to”
 the recall command. See ’871 patent, col. 1, ll. 57–59 (con-
 troller acts “in response to” a recall command); id. at col. 7,
 ll. 48–50 (same); id. at col. 8, ll. 23–28 (operator “enter[s]
 the recall command”). Because it is the “recall command”
 that must “include[] the respective first or second unique
 identifier,” the identifier must be included in a command
 entered by the operator. It is not enough that the unique
 identifier is included in an instruction given by the control-
 ler in response to the command entered by the operator.
 Still less is it enough that the controller, or the system as
 a whole, “uses” the identifier. The plain language of the
 claims thus requires more than mere use by the system to
 meet the limitation. And, although the ’871 patent specifi-
 cation contemplates the controller being involved with the
 unique identifiers, see, e.g., ’871 patent, col. 7, ll. 39–52,
Case: 20-1261    Document: 65      Page: 11    Filed: 02/10/2021




 CATERPILLAR PAVING PRODUCTS    v. WIRTGEN AMERICA, INC.    11



 nothing in the specification overcomes the plain language
 of the claims or renders a broader interpretation reasona-
 ble.
      It is apparent from the Board’s decision that its under-
 standing of the claims encompassed mere use by the sys-
 tem. See Board Decision, 2019 WL 6999868 at *25
 (“Panoushek’s method uses the unique identifiers ‘WORK
 SET 1’ and ‘WORK SET 2’ to recall the saved parameters.”
 (emphasis added)). This was error. As discussed, the lan-
 guage of the claims themselves forecloses such an interpre-
 tation. We must, therefore, remand for the Board to
 consider whether Panoushek, or the other art cited by
 Wirtgen, discloses or renders obvious a “recall command”
 that “includes the respective first or second unique identi-
 fier,” beyond mere use of the unique identifier by the con-
 troller in response to the recall command.
                       III. CONCLUSION
     Because the Board applied an incorrect claim construc-
 tion when evaluating the patentability of the proposed sub-
 stitute claims, we vacate and remand. On remand, the
 Board is free to consider any argument it deems properly
 before it. We note, moreover, that the Board may reevalu-
 ate its written description determination in light of the cor-
 rect construction of “recall command” in the proposed
 substitute claims.
                VACATED AND REMANDED